DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-11 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-032825 filed on 02/26/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 08/01/2019 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 08/01/2019 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

35 USC § 112, 6th paragraph
            As to the claims, claim limitations an assumption unit that makes an assumption of content of a parameter.…, a storing unit that stores the assumed content of the parameter as an operation record…., a presentation unit that presents a result of verification to the user in response to execution….,a presentation unit that presents an operation for implementing a setting….have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “an assumption unit, a storing unit, a presentation unit, a presentation unit” (an assumption unit that makes an assumption of content of a parameter…, a storing unit that stores the assumed content of the parameter as an operation record…., a presentation unit that presents a result of verification to the user in response to execution….,a presentation unit that presents an operation for implementing a setting….) coupled with functional language, capable of, to, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at least the claims containing the limitations described above has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (figs. 2-5, elements 311, 326-327, 411, 424-425; pages 11-12, lines 13  through 12 & pages 17-18, lines 12 through 4 and pages 18-19, lines 22 through 13 of the filed specification at least discloses that the controller 22 obviously control and execute or function as/of the assumption unit 423, the storing unit 424, the presentation unit, the presentation unit).  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 1-3, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii et al. [hereafter Torii], US Pub 2013/0114100.
As to claim 1[independent], Torri teaches an information processing apparatus comprising: 
            an assumption unit [fig. 1G, element “Analyzer”; 0061] that makes an assumption of content of a parameter set by a user by analyzing an image captured in a time series and depicting how the user performs an operation on a first apparatus designated as a target for recording the operation [figs. 1I, 1G (element “Knowledge Base”), 6, 12-13; 0061-0063, 0081-0084, 0089, 0103-0105  Torri teaches that the device 1011 corresponding to the information processing apparatus analyze(d)  captured image(s), taken time wise on the printer 100 by the mobile device 1001, with the captured image(s)’s parameter and predict/forecast different solution related to receive captured image(s). Then the device 1011 provides the solution to the user (the mobile device 1001), and guide the user how to perform maintenance operation to remove or correct the errors]; and 
            a storing unit [figs. 1I, 1G (element “Knowledge Base”; 0061] that stores the assumed content of the parameter as an operation record [figs. 1I, 1G (element “Knowledge Base”), 6, 12-13; 0061-0063, 0081-0084, 0089, 0103-0105  Torri teaches that the device 1011 corresponding to the information processing apparatus received the captured image(s) and stored them in the memory either temporarily or permanently to analyze captured image].               As to claim 2 [dependent from claim 1], Torri teaches wherein a screen for verifying the assumed content of the parameter is presented to the user [figs. 12-13; 0103  Torri teaches that the screen has displayed the content of the guideline as the parameter for the user].               As to claim 3 [dependent from claim 2], Torri teaches wherein a change of the assumed content of the parameter is received on the screen [figs. 12-13; 0103  Torri teaches that the screen has displayed the guideline as the parameter for the user. However, in fig. 12, the first parameter or guideline to remove/correct the error is displayed, while in fig. 13, the content of the guideline as the parameter is changed or updated from fig. 12].  
            As to claim 10 [independent], However, the independent claim 10 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 10 would be rejected based on same rationale as applied to the independent claim 1.

             As to claim 11 [independent], However, the independent claim 11 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 11 would be rejected based on same rationale as applied to the independent claim 1.               

Allowable Subject Matter
8.          Claims 4-5, 6-7, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.           The following is an examiner’s statement of reasons for allowance: 
              The dependent claims 4-5 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the assumption unit extracts a difference between an image of a user-operation receiving screen that is changed and an image of the user-operation receiving screen that is yet to be changed and makes an assumption of the operation performed by the user on a basis of a parameter relevant to the difference. wherein if the difference corresponds to a change in a mode of displaying an option or a change in an indicator for a selection state of the option, the assumption unit makes an assumption that a character string in the option a state of which is changed to a selected state is the content of the parameter set by the user”, in combination with all other limitations as claimed.
              The dependent claims 6-7 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a presentation unit that presents a result of verification to the user in response to execution of a function of verifying whether the stored content of the parameter is settable in a second apparatus different from the first apparatus. wherein whether the stored content is settable is presented on a per parameter-content basis”, in combination with all other limitations as claimed.
              The dependent claims 8-9 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a presentation unit that presents an operation for implementing a setting having the content of the parameter on an operation screen of a second apparatus different from the first apparatus, the presentation unit presenting the operation upon receiving an instruction to execute a function of assisting in the operation for implementing the setting having the content of the parameter. wherein an instruction for performing the operation for implementing the setting having the content of the parameter is presented in augmented reality or mixed reality by using a terminal worn by the user”, in combination with all other limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674